Citation Nr: 1204346	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-32 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a lumbar spine disability (back disability).

2.  Entitlement to service connection for a cervical spine disability (neck disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from May 1943 to January 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in October 2011.  He also testified before a Decision Review Officer (DRO) in December 2009.  Transcripts of the hearings have been associated with the claims file.

After the issuance of the statement of the case (SOC), the Veteran submitted additional VA treatment records but did not submit a waiver of RO review; however, as the evidence is not pertinent to his claim (it does not provide evidence connecting the disabilities at issue to service, only indicating facts that are not in dispute) as it is cumulative of other evidence in the file, a remand for RO review is not necessary.  38 C.F.R. § 20.1304 (2011).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

It appears that the issue of entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Board reopened and denied the Veteran's claim for entitlement to service connection for a lumbar spine disability in December 1989.  The Board decision is final.

2.  The evidence submitted since the December 1989 Board decision is cumulative and does not constitute new and material evidence.

3.  The Veteran does not have a cervical spine disability.


CONCLUSIONS OF LAW

1.  The Board decision of December 1989 that denied service connection for a lumbar spine disability is final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R.  §§ 20.1100, 20.1103 (2011).

2.  New and material evidence has not been submitted to reopen the previously denied claim for service connection for a lumbar spine disability.  38 U.S.C.A.         § 5108; 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A  § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence" not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a). "Material" evidence is "evidence that, by itself or when considered with previous evidence of record, relate[s] to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board denied reopening a claim for service connection for a lumbar spine disability in a December 1989 decision because service treatment records (STRs) failed to show a chronic back disability during service, treatment records dated shortly after discharge failed to show a back disability, and the first evidence of a disability was noted many years after separation from service.  The Board found that his in-service complaints were acute and transitory and consequently, denied his claim.  In general, Board decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R.       § 20.1100.

Since the December 1989 Board decision, the Veteran has submitted VA treatment records and his testimony.  Treatment records show a lumbar spine disability and that the Veteran reported a long history of pain, facts previously before the Board at the time of the 1989 decision.  Unfortunately, the records do not indicate whether the disability had onset during service or whether it is in any way related to service.  Consequently, while the evidence is new, it is not material because it does not provide additional, noncumulative evidence relevant to his claim.

Regarding his December 2009 DRO and October 2011 Board hearings, the Board finds that his testimony provides no new insight into his claim.  Noteworthy is that he previously testified before a DRO in March 1989.  A comparison of the hearing transcripts shows that the details provided during the 2009 and 2011 hearing are duplicative of those provided in 1989.  It is nothing new.  Therefore, since the same evidence was considered at the time of the December 1989 Board decision, the Board finds that the 2009 and 2011 testimony does not constitute new and material evidence sufficient to reopen his claim.  Simply, all evidence provided since the December 1989 Board decision while new, is cumulative or duplicative, and does not meet the low threshold for reopening the claim.  Accordingly, the claim seeking entitlement to service connection for a lumbar spine disability is not reopened.

In this regard, it is important for the Veteran to understanding that recent treatment for a back disability does not provide a basis to grant this claim as there is no dispute that the Veteran has a back disability at this time.  The critical question is whether it is related to service 66 years ago.

II. Service Connection

The Veteran seeks service connection for a cervical spine disability.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records show that a box hit the Veteran on his head in August 1945.  A cervical spine injury was not noted.  No other STRs indicate injury, complaint or treatment related to the cervical spine.  The separation examination does not show abnormalities of the cervical spine.  Consequently, the STRs weigh against the claim.

Treatment records dated subsequent to service fail to show that the Veteran has ever complained of, or been treated for, a cervical spine disability, weighing against the claim.

The Board also considered the Veteran's testimony.  During his DRO and Board hearings, he stated that he hurt his neck at the same time he injured his back.  Specifically, he stated that he was hit on the head with a box during service, which could have injured his neck.  He also described a combat situation where a bomb blast threw him causing injury to his spine.  He did not indicate a cervical spine diagnosis.  At most, the Veteran has complained of pain.

VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, there is no competent and credible evidence showing a cervical spine disability.  At most, the Board finds that the Veteran's testimony alleges cervical spine pain.  Symptoms are not subject to service connection and without a current disability, service connection cannot be granted.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

III. The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R.  § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in March 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the notice letter provided to the appellant in March 2009 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination was not provided for the claim seeking service connection for a lumbar spine disability because the Veteran failed to submit new and material evidence sufficient to reopen his claim for consideration on the merits.  A VA examination was not provided for the claim seeking service connection for a cervical spine disability because the evidence fails to show that he has ever complained of, been treated for, or been diagnosed with, a cervical spine disability (on neck pain).  Thus, a VA examination is not warranted.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence has not been submitted to reopen the claim seeking entitlement to service connection for a lumbar spine disability and the claim is denied.

Service connection for a cervical spine disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


